  Exhibit 10.2


 
PURCHASE AGREEMENT
 
            
THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 5th day of August, 2019 (the “Effective Date”), by and between MHP PURSUITS
LLC, a North Carolina limited liability company, or its permitted assigns (the
“Purchaser”), and CSC WARNER ROBINS, LLC, a Georgia limited liability company
(the “Seller”), and provides as follows:
 
1.            
THE PROPERTY.
 
1.1           Real Property. Seller agrees to sell and convey, and Purchaser
agrees to purchase, Seller’s real property commonly known as Spring Lake Mobile
Home Park and located at 918 Collins Avenue, Warner Robins, Georgia 31093, 214
Surrey Drive, Warner Robins, Georgia 31093, 213 Surrey Drive, Warner Robins,
Georgia 31093, and 1108 Collins Avenue, Warner Robins, Georgia, and identified
as Parcel #’s: 0C0180 003000, 000720 005000, 00072B 156000, 00072B 161000, and
00072B 162000, all located in Houston County, Georgia, and as more particularly
described in EXHIBIT A attached hereto and by this reference made a part hereof,
together with all improvements thereon and appurtenances thereunto belonging
(collectively, the “Real Property”), and the property described in Section 1.2
below used in the operation of the Real Property as a mobile home park (the
“Business”).
 
1.2           The Property. In addition to the Real Property, Seller agrees to
sell and convey all right, title and interest in and to (a) all contracts and
agreements that Purchaser expressly elects to assume prior to the expiration of
the Study Period (the “Contracts”); (b) all existing lease and rental agreements
related to the Business and the Property (the “Leases”); (c) all personal
property owned by Seller and related to the operation of the Business,
including, without limitation, the furniture, equipment, books and records (but
limited to copies of the Leases, Rent Roll and tenant files and correspondence
related thereto in Seller’s possession at Closing) , tools and certain mobile
homes owned by Seller set forth on EXHIBIT B attached hereto and made a part
hereof, together with intangible personal property including warranties,
guaranties, licenses, permits, zoning approvals and development rights to the
extent legally assignable (the “Personal Property”); and (d) an irrevocable
license to use any and all trade names used or utilized in connection with the
Real Property and/or Business (the “Trade Names”). The Real Property, Contracts,
Leases, Personal Property and Trade Names are collectively referred to as the
“Property.”
 
2. 
PURCHASE PRICE, FINANCING CONTINGENCY, METHOD OF PAYMENT AND ALLOCATION OF
PURCHASE PRICE.
 
2.1        Purchase Price. The total purchase price shall be FIVE MILLION THREE
HUNDRED THOUSAND AND NO/100 DOLLARS ($5,300,000.00) (the “Purchase Price”).
Seller and Purchaser agree to allocate the Purchase Price at Closing among the
Real Property and the Personal Property as follows: seventy percent (70%) (i.e.,
$3,710,000.00) to the Real Property and thirty percent (30%) (i.e.,
$1,590,000.00) to the Personal Property, and such allocation shall be reflected
on the settlement statements executed by Purchaser and Seller at Closing.
 
          2.2         Deposit. Within five (5) days after the Effective Date,
Purchaser shall deliver to Stewart Title Guaranty Company, Attn: Danielle
Howell, 5935 Carnegie Boulevard, Suite 301, Charlotte, NC 28209, E-mail:
DHowell@stewart.com (the “Title Company”), an initial deposit in the amount of
Fifteen Thousand and No/100 Dollars ($15,000.00) (together with any interest
thereon, the “Deposit”). The Deposit shall be held in an insured account which
may be interest-bearing if Purchaser elects. The Title Company may conclusively
rely upon and act in accordance with any certificate, instructions, notice,
letter, email and/or other written instrument believed to be genuine and to have
been signed or communicated by the proper party or parties.      
 
3.            
TEST AND STUDY PERIOD.
 
3.1           Preparation for Inspection. Within five (5) days after the
Effective Date, Seller shall deliver to Purchaser all due diligence items listed
on EXHIBIT C which are in Seller’s possession or control or available to Seller
at minimal effort and expense (the “Seller’s Deliverables”). The date of
Purchaser’s receipt of the Seller’s Deliverables shall be confirmed by the
parties by e-mail confirming delivery and receipt of Seller’s Deliverables
within three (3) days after Purchaser’s receipt of the Seller’s Deliverables.
 
3.2           Test and Study Period. Purchaser shall have thirty (30) days after
receipt of all the Seller’s Deliverables (the “Study Period”), to conduct, at
Purchaser’s expense, economic feasibility studies, verify business and
accounting records (including operating statements, cash flow statements, aged
accounts receivable and notes receivable), environmental studies of the Property
(including a Phase I Environmental Site Assessment) and any improvements
thereon, and to otherwise study the Property. The Purchaser shall have
reasonable access to the Property in order to conduct non-invasive tests and
studies, and the Seller shall otherwise reasonably cooperate with the Purchaser
in conducting the tests and studies. Notwithstanding anything in this Agreement
to the contrary, Purchaser shall obtain Seller’s written consent prior to
performing any intrusive testing (including but not limited to a Phase II
Environmental Site Assessment), which consent may be withheld in Seller’s sole
discretion, and which may be provided by email. After completing each test,
study, investigation, inspection or other examination, Purchaser shall restore
the Property to a condition substantially identical to that of the Property
prior to such test, study, investigation, inspection and other examination.
 
3.3           Right of Termination During Study Period. If the Purchaser is not
satisfied, in its sole and absolute discretion, with the Property, then at any
time prior to 11:59 p.m. Eastern time on the expiration day of the Study Period
the Purchaser shall have the right to terminate this Agreement by giving written
notice to the Seller, and no party shall have any further obligations under this
Agreement (except for any obligations that expressly survive the termination of
this Agreement), and the Deposit (including any interest thereon), shall be
promptly returned by the Title Company to the Purchaser. Thereafter, the parties
to this Agreement shall have no further responsibilities or obligations to one
another. However, if the Purchaser does not elect to terminate this Agreement in
accordance with its rights hereunder, then, except as may otherwise be provided
for herein, this Agreement shall remain in full force and effect and the Deposit
shall be nonrefundable to Purchaser except as otherwise set forth herein.
 
 
1

 
 
3.4           Approval Period. Notwithstanding the expiration of the Study
Period, Purchaser shall have forty five (45) days after the end of the Study
Period (the “Approval Period”) to obtain, review and approve (including
obtaining any lender approvals, as necessary) a current Phase I Environmental
Site Assessment, the Survey (as defined below), and a current appraisal with
respect to the Property (each, an “Approval Item” and collectively, the
“Approval Items”). Notwithstanding the foregoing, Purchaser shall order each
Approval Item and provide written evidence thereof to Seller within five (5)
days after the Study Period. If, after Purchaser has obtained any Approval Item,
and provided such Approval Item was ordered as required by this Section 3.4, and
such Approval Item is not acceptable to Purchaser or Purchaser’s lender, then
Purchaser may terminate this Agreement by giving written notice to Seller at any
time prior to 11:59 p.m. Eastern time on the expiration day of the Approval
Period, and no party shall have any further obligations under this Agreement
(except for any obligations that expressly survive the termination of this
Agreement), and the Deposit (including any interest thereon) shall be promptly
returned by the Title Company to Purchaser. Thereafter, the parties to this
Agreement shall have no further responsibilities or obligations to one another.
However, if the Purchaser does not elect to terminate this Agreement in
accordance with its rights hereunder, then, except as may otherwise be provided
for herein, this Agreement shall remain in full force and effect and the Deposit
shall be nonrefundable to Purchaser except as otherwise set forth herein.
 
3.5           Indemnification. Purchaser shall indemnify, defend and save
harmless Seller, Seller’s affiliates and their agents, representatives and
employees (the “Seller Indemnified Parties”) from and against any damage, claim,
loss, liability or expense, including without limitation, interest, penalties
and reasonable attorneys’ fees, incurred or suffered by the Seller Indemnified
Parties or any of them, by reasons arising out of, caused by or connected with
Purchaser’s entry, use or occupancy on or of the Property, except to the extent
arising from any Seller Indemnified Party’s own negligence or willful
misconduct. This indemnification obligation of Purchaser shall survive the
termination of this Agreement. This indemnity shall not extend to, and Seller
hereby releases Purchaser from liability for, any claims, damages or other
liability resulting from or related to any existing environmental contamination
on the Property that may be discovered by Purchaser as a result of its
investigations under this Section.
 
3.6           Purchaser and its consultants shall not be permitted to disclose
any environmental matters to any governmental authority without the prior
written consent of Seller. If for any reason Purchaser does not purchase the
Property (except in the event of Seller default), Purchaser agrees to provide
copies to Seller, without representation or warranty of any kind, of all
third-party reports, studies and surveys relating to Purchaser’s physical
examination of the Property.
 
4.            
TITLE MATTERS.
 
4.1           Marketable Title.
 
(a)           Real Property. Seller shall convey to the Purchaser good and
marketable fee simple title to the Real Property by Limited Warranty Deed,
subject to only the following exceptions (collectively, the “Permitted
Exceptions”): (A) all matters shown on the Commitment (as defined herein) and
approved by Purchaser pursuant to Section 4.2 or otherwise; (B) non-delinquent
real property taxes, water and sewer charges and all assessments which are not
yet due and payable; (C) any matter (including any lien, encumbrance or
easement) voluntarily imposed or consented to in writing by Purchaser prior to
or as of the Closing; (D) laws and governmental regulations governing the use,
operation and maintenance of the Property; (E) such state of facts as may be
shown on an accurate and current survey or by inspection of the Property; and
(F) rights of tenants, as tenants only, of the Land under the terms and
conditions of all Leases set forth on the Rent Roll provided to Purchaser. For
the avoidance of doubt, the Permitted Exceptions shall exclude the following
matters (regardless of whether Purchaser delivers any objection with respect to
such matters) (collectively, the “Mandatory Cure Items”): (i) any existing deeds
of trust, mortgages, liens or other monetary encumbrances affecting the Property
(unless voluntarily imposed or consented to in writing by Purchaser); (ii)
delinquent taxes or assessments; (iii) leases or possessory rights, except for
the Leases set forth in the Rent Roll provided to Purchaser; and (iv) liens of
any contractors, materialmen or brokers (unless contracted by Purchaser).
 
(b)           Personal Property. Seller shall transfer good and marketable title
to the Personal Property to Purchaser by Bill of Sale, free and clear of any
lien, security interest or encumbrance of the Seller or any other party.
 
 
2

 
 
4.2           Title Defects; Election to Cure.
 
(a)           Purchaser shall have the right to obtain a commitment for an
owner’s and lender’s title insurance policy from the Title Company (the
“Commitment”), at Purchaser’s sole cost and expense, with such coverage as
Purchaser deems appropriate in the amount of the Purchase Price and loan amount
and insuring Purchaser’s fee simple ownership of the Property to be acquired
hereunder. Additionally, Purchaser may, during the Study Period and the Approval
Period, order an ALTA/NSPS land title survey or other survey of the Property
prepared by a qualified registered surveyor in the jurisdiction in which the
property is located in the form and with such certifications as desired by
Purchaser (the “Survey”). The cost of such Survey shall be borne by Purchaser.
 
(b)           If Purchaser’s examination of the Commitment and/or the Survey
reveal facts which in the opinion of Purchaser or its attorney constitute
objections to or affect the marketability of title to, or Purchaser’s desired
use of, the Property, Purchaser may give written notice of any defects in title
(“Title Objections”) to Seller and Seller’s counsel in writing prior to the
expiration of the Study Period, and Purchaser may give written notice of any
survey defects, including any objectionable title matters shown on the Survey
(“Survey Objections”), to Seller and Seller’s counsel prior to the expiration of
the Approval Period. If Purchaser timely delivers its Title Objections or Survey
Objections, Seller may, but will not be obligated to, elect to cure such Title
Objections or Survey Objections and shall notify Purchaser in writing within
five (5) business days after receipt of the Title Objections or Survey
Objections of the status of such cure (said notice hereinafter called “Seller’s
Title Notice”). If Seller notifies Purchaser that Seller is unable or unwilling
to cure any Title Objection or Survey Objection or Seller does not give Seller’s
Title Notice as set forth herein, Purchaser shall be deemed to have waived such
Title Objections or Survey Objections (and any title matters of record as of the
Effective Date except for Mandatory Cure Items) and such Title Objections,
Survey Objections or title matters shall be deemed Permitted Exceptions unless
Purchaser delivers to Seller written notice terminating this Agreement by the
later of (i) five (5) days after receipt of Seller’s Title Notice or the due
date of Seller’s Title Notice if Seller’s Title Notice was not received, or (ii)
the expiration of the Study Period (in the case of any Title Objection) or the
expiration of the Approval Period (in the case of any Survey Objection). If
Seller elects to cure certain Title Objections or Survey Objections, Seller
shall use good faith efforts to cure such Title Objections or Survey Objections
on or before the Closing Date, but Seller’s failure to cure any such Title
Objections or Survey Objections shall not be deemed a default under this
Agreement. Seller covenants to cure, at or prior to Closing, all Mandatory Cure
Items, and Seller’s failure to cure the same shall be a default under this
Agreement.
 
(c)           Seller shall allow no encumbrances or easements to be placed on or
granted with respect to the Property, other than those existing as of the
Effective Date, without the prior written consent of Purchaser. If any such
encumbrances or easements arise prior to the Closing Date and Purchaser objects,
Seller shall, at its sole expense, cure the matters objected to prior to the
Closing Date.
 

5.            
RESERVED.
 
6. 
CLOSING; SELLER’S OBLIGATIONS AT CLOSING; PURCHASER’S OBLIGATIONS AT CLOSING.
 
6.1           Closing. The closing of the transaction contemplated by this
Agreement (the “Closing”) shall occur at a date and time to be mutually agreed
upon by the parties on or before the date that is thirty (30) days after the
expiration of the Approval Period (the “Closing Date”). Closing shall be
conducted by the Title Company pursuant to an escrow arrangement. The Title
Company shall be responsible for receiving the Purchase Price proceeds, causing
all documents to be recorded, disbursing the Purchase Price proceeds, and
otherwise conducting Closing.
 
6.2           Seller’s Obligations at Closing. At Closing, Seller shall execute
and deliver to Purchaser the Limited Warranty Deed referred to in Section 4.1
hereof (the “Deed”) and shall deliver to Purchaser the following:
 
(a) If requested by Purchaser, a non-warranty deed conveying the Property using
the legal description from the Survey, if applicable;
 
(b) A Bill of Sale transferring the Personal Property in a form reasonably
acceptable to Seller and Purchaser;
 
(c) An Assignment and Assumption of Leases and Contracts in a form reasonably
acceptable to Seller and Purchaser (the “Assignment and Assumption”);
 
(d) All certificates of title or other documents (e.g., DMV forms, powers of
attorney, etc.) reasonably required for the transfer of title to the mobile
homes owned by Seller to the extent in the possession of Seller at Closing;
 
(e) A “bring-down” certificate reaffirming that Seller’s representations and
warranties in this Agreement are true and correct as of the Closing Date;
 
(f) An owner’s affidavit in form reasonably acceptable to the Title Company
affirming that there are no outstanding possessory rights other than tenants
under the Leases, liens or rights to claim liens against the Property, and any
other affidavits reasonably required by Title Company;
 
 
3

 
 
(g) Documentation as may be reasonably required by Title Company to confirm
Seller’s authority to undertake and consummate the Closing;
 
(h) An affidavit in a form complying with law that Seller is not a “foreign
person” within the meaning of the Foreign Investment in Real Property Tax Act,
and information necessary to complete an IRS Form 1099;
 
(i) A closing statement reflecting the Purchase Price and all adjustments,
prorations and credits thereto, and such disbursements as the parties wish to
reflect thereon in connection with the transaction contemplated hereby (the
“Closing Statement”);
 
(j) All other documents necessary to transfer or assign to Purchaser any zoning
approvals, permits, or other development rights with respect to the Property;
 
(k) An Affidavit of Seller's Residence or a Seller's Certificate of Exemption
establishing that Seller is exempt from the requirements of Official Code of
Georgia Annotated § 48-7-128 and the regulations promulgated thereunder;
 
(l) An Affidavit of Seller Regarding Broker in form acceptable to Purchaser’s
title insurer to issue Purchaser a title policy without exception for any lien
related to a brokerage commission owing as a result of Seller’s actions; and
 
(m) Such other documents contemplated by this Agreement or required by Title
Company to be deposited by Seller to carry out the terms of this Agreement.
 

6.3           
Purchaser’s Deliveries. At Closing and contemporaneously with the Seller’s
compliance with the provisions of Section 6.2, Purchaser shall deliver to Seller
the following:
 
(a) The balance of the Purchase Price;
 
(b) A counterpart to the Assignment and Assumption;
 
(c) Documentation as may be reasonably required by Title Company to confirm
Purchaser’s authority to undertake and consummate the Closing;
 
(d) A counterpart to the Closing Statement; and
 
(e) Such other documents contemplated by this Agreement or required by Title
Company to be deposited by Purchaser to carry out the terms of this Agreement.
 
 
7.  CLOSING COSTS; ADJUSTMENTS; RIGHTS OF THE PARTIES; RISK OF LOSS; AND
CONDEMNATION.
 
             7.1         Costs
 

(a) Seller Costs. Seller shall pay the following: (i) one half (1/2) of all
escrow fees charged by the Title Company; (ii) all documentary transfer taxes
required in connection with recording the Deed, including County and City taxes;
and (iii) all other costs generally borne by sellers of real property in Houston
County, Georgia.
 
(b) Purchaser Costs. Purchaser shall pay the following: (i) one half (1/2) of
all escrow fees charged by the Title Company; (ii) all premiums and charges of
the Title Company for the Commitment and all title policies, including any
endorsements requested by Purchaser, as well as other title charges and Survey
fees; (iii) the cost of any Survey and other fees and charges incurred by
Purchaser in connection with its inspections of the Property; (iv) the cost of
any title insurance policy for any lender of Purchaser and all costs to record
any documents in connection with any loan to Purchaser; (iv) the cost of
recording the Deed, and (v) all other costs generally borne by Purchasers of
real property in Houston County, Georgia.
 
(c) Other Costs. Each party shall pay its own legal, accounting and other
expenses incurred in connection with this Agreement or Closing hereunder, except
as otherwise provided herein upon a default.
 

 
 
4

 
  
            
7.2            
Prorations.
 
(a)     All prepaid rent, taxes and known assessments, rents, utilities and any
other sums normally and usually pro-rated in the sale of commercial property in
the metropolitan area in which the Property is located, shall be pro-rated as of
the Closing Date, with Purchaser being deemed to own the Property for the entire
day of the Closing Date. All real estate taxes shall be prorated based upon the
fiscal year. Subsequent to the Closing, if any rental or revenues allocable to
the period prior to the Closing Date are actually received by Purchaser, all
such amounts shall first be applied to post closing rents due to Purchaser and
the balance shall be immediately paid by Purchaser to Seller. Purchaser shall
make a good faith effort and attempt to collect any rental or revenues allocable
to the period after the Closing Date for the benefit of Seller; however,
Purchaser shall not be required to expend any funds or institute any litigation
in its collection efforts. After the Closing, Seller may take any action against
any of the tenants for unpaid rent, provided that Seller hereby waives any and
all rights it may have to dispossess any delinquent tenant or levy or attach the
leasehold interest, fixtures, or personal property of any such tenant.
 
(b)     At Closing, Purchaser shall receive a credit for each security deposit
under each Lease then held by Seller in the amount then held by Seller, as the
amount of such security deposit may have been reduced or applied by Seller under
the terms of the Lease.
 
(c)      In the event property taxes or assessments are estimated at Closing,
Purchaser and Seller shall, upon the issuance of the actual tax bill or
assessment after Closing, promptly make such financial adjustments between
themselves as are necessary to correctly prorate such taxes. This paragraph
shall survive the Closing.
 
            
7.3            
Waste; Continuing Operations. Prior to Closing, the Seller shall neither commit
nor permit waste to the Property, shall maintain the Property in good repair and
condition, shall operate the Property solely in the normal course of its
business and shall not execute any lease without Purchaser’s prior consent
except in the ordinary course of business and consistent with prior leasing
practices. All Contracts, unless Purchaser provides written notice to Seller of
Purchaser’s election to assume such Contracts at Closing during the Study
Period, shall be terminated by Seller at or prior to Closing, at Seller’s sole
cost and expense.
 
            
7.4            
Risk of Loss.
 
(a) Condemnation and Casualty
 
. If, prior to Closing, all or any portion of the Real Property is taken by
condemnation or eminent domain, or becomes the subject of a pending taking which
has not been consummated, or is destroyed or damaged by any casualty, Seller
shall notify Purchaser of such fact promptly after Seller obtains knowledge
thereof. If such condemnation or casualty is “Material” (as hereinafter
defined), Purchaser shall have the option to terminate this Agreement upon
notice to Seller given not later than ten (10) days after receipt of Seller's
notice and, if applicable, the Closing Date shall be extended to provide
Purchaser such ten (10) days. If this Agreement is terminated, the Deposit (and
any interest thereon) shall be returned to Purchaser and the parties shall have
no further obligations under this Agreement (except for those obligations which
expressly survive termination). If this Agreement is not terminated, Seller
shall not be obligated to repair any damage or destruction but: (i) the parties
shall proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price; and (ii) at Closing, Seller shall either pay to Purchaser, or
assign to Purchaser the right to receive, all condemnation proceeds or insurance
proceeds paid or awarded to Seller, or if such have not been awarded, all of
Seller’s right, title and interest therein, payable with respect to such
condemnation or fire or other casualty; and (iii) with respect to any casualty
insurance proceeds, Purchaser shall receive a credit against the Purchase Price
for any deductible that may be required in connection with such insurance
proceeds.
 
(b) Condemnation Not Material
 
. If a condemnation is not Material, the parties shall proceed to Closing
pursuant to the terms hereof without abatement of the Purchase Price and at
Closing, Seller shall either pay to Purchaser, or assign to Purchaser the right
to receive, all condemnation proceeds paid or awarded to Seller, or if such have
not been awarded, all of Seller’s right, title and interest therein, payable
with respect to such condemnation.
 
(c) Casualty Not Material
 
. If a casualty is not Material, Seller shall not be obligated to repair any
damage, the parties shall proceed to Closing pursuant to the terms hereof
without abatement of the Purchase Price and at Closing, (i) Seller shall either
pay to Purchaser, or assign to Purchaser the right to receive, all insurance
proceeds paid or awarded to Seller, or if such have not been awarded, all of
Seller’s right, title and interest therein, payable with respect to such
casualty; and (ii) Purchaser shall receive a credit against the Purchase Price
for any deductible that may be required in connection with such insurance
proceeds.
 
(d) Materiality
 
. For purposes of this Section 7.4, “Material” means: (i) with respect to a
taking by eminent domain, any taking that: (A) causes a material reduction in
the size of the Real Property or materially interferes with the planned use or
operation of the Real Property as determined by Purchaser in its reasonable
discretion; or (B) materially affects ingress and egress or parking at the
Property; or (ii) with respect to a casualty, any casualty that requires repairs
or replacements costing greater than Twenty-Five Thousand Dollars ($25,000.00).
 
 
5

 
 
8. 
CONDITIONS PRECEDENT TO THE PURCHASER’S CONSUMMATING CLOSING.
 
The Purchaser’s obligation to consummate Closing hereunder is expressly
conditioned upon the satisfaction of the following (which may be waived in
writing, in whole or in part, by the Purchaser at or prior to the Closing):
 
            
8.1            
There shall have been no material adverse change in the title or condition of
the Property or the Seller’s business as it relates to the Property since the
date of this Agreement, except as may be addressed by Section 7.4 of this
Agreement.
 
8.2           There shall have been no breach of any of the representations or
warranties made by the Seller herein, all such representations and warranties
shall be true and correct as of the date of this Agreement and as of the Closing
Date, and the Seller shall have performed all undertakings and obligations and
complied with all conditions required by this Agreement to be performed or
complied with by the Seller on or before the Closing Date.
 
9.                       
REPRESENTATIONS AND WARRANTIES.
 
9.1           
Seller represents and warrants to Purchaser that:
 
(a) Seller is, and at Closing shall be, the sole owner of the Property and shall
have the fee simple record and marketable title to the Property, free and clear
of all liens and encumbrances, except for the Permitted Exceptions.
 
(b) Seller is a limited liability company duly formed and validly existing under
the laws of the State of Georgia.
 
(c) To Seller’s knowledge, the execution and performance of this Agreement by
Seller will not conflict with any provision of law applicable to Seller, nor
will it result in the breach of any provision of, or constitute a default under,
any agreement or instrument to which Seller is a party or by which the Property
is bound.
 
(d) This Agreement and the documents to be delivered by Seller at Closing have
been or will be duly executed and delivered by Seller.
 
(e) The Seller is not a party to and is not bound by any sales contract, option
agreement, right of first refusal agreement or other contract or agreement
providing for the sale or other conveyance of the Property or any portion
thereof.
 
(f) The rent roll provided or to be provided to Purchaser as of the Effective
Date and at Closing (the “Rent Roll”) is or will be true, correct and complete
in all material respects as of the date thereof.
 
(g) Seller is the lessor or landlord or the successor lessor or landlord under
the Leases. Except as set forth in the Rent Roll, there are no leases or
occupancy agreements affecting the Property. Seller shall pay all commissions,
due, payable or owing, with respect to Leases entered into prior to Closing. No
tenant has been given free rent, any concession in the payment of rent or any
abatement of rent (except as set forth in the Rent Roll). No tenant or other
occupant has any right of first refusal or option to purchase the Property or
any portion thereof.
 
(h) None of the Personal Property, excluding any mobile homes owned by Seller,
are subject to any lease, security interest, lien or title retention agreement.
 
(i) Seller has not (i) commenced a voluntary case, or had entered against it a
petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.
 
(j) Neither Seller nor any person or entity who owns an interest in Seller is a
person or entity with whom Purchaser is restricted from doing business under any
the Anti-Terrorism Laws, including without limitation any persons named on the
OFAC’s Specially Designated Nationals and Blocked Persons List.
 
(k) Except as may be included in the Seller’s Deliverables, Seller has not
entered into any service contracts, vendor contracts, employment agreements or
management agreements with respect to the Property or the Business.
 
(l) Seller has not received any notice from any third party of any pending or
threatened legal action, condemnation, rezoning or administrative proceeding,
any outstanding claim for any injury, damage, breach or default, or any uncured
violation of Seller or the Property under applicable law or with respect to any
Lease, Contract or other agreement or encumbrance affecting the Property.
 
(m) To Seller’s knowledge, except as may be disclosed in any environmental
reports or other materials within the Seller’s Deliverables, the Property does
not contain any hazardous wastes, hazardous substances, hazardous materials,
toxic substances, hazardous air pollutants or toxic pollutants as those terms
are used in the Resource Conservation and Recovery Act, the Comprehensive
Environmental Response, Compensation and Liability Act, the Hazardous Materials
Transportation Act, the Toxic Substances Control Act, the Clean Air Act and the
Clean Water Act, and in any amendments thereto, or in any regulations
promulgated pursuant thereto, or in any applicable state or local law,
regulation or ordinance.
 
 
6

 
  
(n) To Seller’s knowledge, the Seller’s Deliverables delivered by Seller to
Purchaser are full and complete copies of all such documents and materials.
 
(o) The representations and warranties of Seller set forth in this Section shall
survive Closing for a period of ninety (90) days. If Purchaser discovers a
breach of any such representation or warranty of Seller during such ninety (90)
day survival period, Purchaser may exercise any rights and remedies available at
law or in equity with respect to such breach; provided, however, Seller shall
have no liability to Purchaser for a breach of any representation or warranty
unless (a) the claims for all such breaches collectively aggregate more than Ten
Thousand and No/100 Dollars ($10,000.00), in which event the full amount of such
claims shall be actionable, up to, but not to exceed, Ninety Thousand and No/100
Dollars ($90,000.00), and (b) Purchaser has filed a lawsuit against Seller for
an uncured breach of such representations and warranties no later than ninety
(90) days after the Property has been conveyed to Purchaser. The provisions of
this paragraph shall survive Closing.
 
(p) NO ADDITIONAL REPRESENTATIONS OR WARRANTIES OF SELLER. PURCHASER
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS EXPRESSLY SPECIFIED IN THIS AGREEMENT
AND THE DOCUMENTS TO BE DELIVERED BY SELLER AT CLOSING, SELLER HAS NOT MADE, AND
SELLER HEREBY SPECIFICALLY DISCLAIMS, ANY WARRANTY, GUARANTY OR REPRESENTATION,
ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, OR CONCERNING, (a) THE
NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE WATER,
SOIL AND GEOLOGY, AND THE SUITABILITY THEREOF AND OF THE PROPERTY FOR ANY AND
ALL ACTIVITIES AND USES WHICH PURCHASER MAY ELECT TO CONDUCT THEREON; (b) THE
EXISTENCE, NATURE AND EXTENT OF ANY RIGHT-OF-WAY, LEASE, RIGHT TO POSSESSION OR
USE, LIEN, ENCUMBRANCE, LICENSE, RESERVATION, CONDITION OR OTHER MATTER
AFFECTING TITLE TO THE PROPERTY; OR (c) WHETHER THE USE OR OPERATION OF THE
PROPERTY COMPLIES WITH ANY AND ALL LAWS, ORDINANCES OR REGULATIONS OF ANY
GOVERNMENT OR OTHER REGULATORY BODY. PURCHASER AGREES TO ACCEPT THE PROPERTY AND
ACKNOWLEDGES THAT THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE BY
SELLER, ON AN “AS IS, WHERE IS, AND WITH ALL FAULTS” BASIS. PURCHASER EXPRESSLY
ACKNOWLEDGES THAT EXCEPT AS OTHERWISE EXPRESSLY SPECIFIED IN THIS AGREEMENT AND
THE DOCUMENTS TO BE DELIVERED BY SELLER TO PURCHASER AT CLOSING, SELLER MAKES NO
REPRESENTATION OR WARRANTY OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, OR
ARISING BY OPERATION OF LAW, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT
LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY,
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S
WARRANTY OF TITLE TO BE SET FORTH IN THE DEED OR BILL OF SALE), ZONING, TAX
CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY
OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE
PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF ANY
INFORMATION (INCLUDING, WITHOUT LIMITATION, THE SUBMISSION MATTERS) PROVIDED BY
OR ON BEHALF OF SELLER TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE
PROPERTY. PURCHASER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY SPECIFIED IN THIS
AGREEMENT OR IN ANY WRITTEN INSTRUMENT DELIVERED BY SELLER TO PURCHASER, SELLER
MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR
IMPLIED, OR ARISING BY OPERATION OF LAW REGARDING OR WITH RESPECT TO ANY SUCH
INFORMATION (INCLUDING, WITHOUT LIMITATION, THE SUBMISSION MATTERS) PROVIDED OR
TO BE PROVIDED BY SELLER REGARDING THE PROPERTY.
 
FURTHER, EXCEPT AS EXPRESSLY SPECIFIED IN THIS AGREEMENT AND WITHOUT IN ANY WAY
LIMITING ANY OTHER PROVISION OF THIS AGREEMENT, SELLER HAS NOT MADE AND MAKES NO
REPRESENTATION, WARRANTY OR GUARANTY, AND HEREBY SPECIFICALLY DISCLAIMS ANY
WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE,
WITH RESPECT TO THE PRESENCE OR DISPOSAL ON OR BENEATH THE PROPERTY (OR ANY
PARCEL IN PROXIMITY THERETO) OF HAZARDOUS SUBSTANCES OR MATERIALS WHICH ARE
CATEGORIZED AS HAZARDOUS OR TOXIC UNDER ANY LOCAL, STATE OR FEDERAL LAW,
STATUTE, ORDINANCE, RULE OR REGULATION PERTAINING TO ENVIRONMENTAL OR SUBSTANCE
REGULATION, CONTAMINATION, CLEANUP OR DISCLOSURE (INCLUDING, WITHOUT LIMITATION,
ASBESTOS) AND SHALL HAVE NO LIABILITY TO PURCHASER THEREFOR. WITHOUT LIMITATION
OF THE PRECEDING SENTENCE, SELLER SPECIFICALLY DISCLAIMS ANY REPRESENTATION,
WARRANTY OR GUARANTY REGARDING THE ACCURACY OF ANY ENVIRONMENTAL REPORTS WHICH
MAY BE INCLUDED WITHIN THE SUBMISSION MATTERS.
 
PURCHASER, AND ANYONE CLAIMING, BY, THROUGH OR UNDER PURCHASER, HEREBY FULLY
RELEASES, DISCHARGES, AND HOLDS HARMLESS SELLER, ITS EMPLOYEES, OFFICERS,
DIRECTORS, PARTNERS, REPRESENTATIVES AND AGENTS, AND THEIR RESPECTIVE PERSONAL
REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS FROM ANY COST, LOSS, LIABILITY,
DAMAGE, EXPENSE, DEMAND, ACTION OR CAUSE OF ACTION ARISING FROM OR RELATED TO
ANY CONSTRUCTION DEFECTS, ERRORS, OMISSION, OR OTHER CONDITIONS AFFECTING THE
PROPERTY; PROVIDED, THAT THIS SHALL NOT RELEASE SELLER FROM CLAIMS ARISING, IF
ANY, AS A RESULT OF ANY WRITTEN REPRESENTATION OR WARRANTY OF SELLER BEING FALSE
WHEN MADE OR REAFFIRMED IN WRITING BY SELLER. PURCHASER FURTHER ACKNOWLEDGES AND
AGREES THAT THIS RELEASE SHALL BE GIVEN FULL FORCE AND EFFECT ACCORDING TO EACH
OF ITS EXPRESSED TERMS AND PROVISIONS, INCLUDING, BUT NOT LIMITED TO, THOSE
RELATING TO UNKNOWN AND SUSPECTED CLAIMS, DAMAGES AND CAUSES OF ACTION. THIS
COVENANT RELEASING SELLER SHALL BE BINDING UPON PURCHASER, ITS PERSONAL
REPRESENTATIVES, HEIRS, SUCCESSORS AND ASSIGNS.
 
THE PROVISIONS OF THIS SECTION 9.1(P) (INCLUDING, WITHOUT LIMITATION, THE WAIVER
AND RELEASE OF CLAIMS CONTAINED HEREIN) SHALL SURVIVE THE CLOSING OR EARLIER
TERMINATION OF THIS AGREEMENT.
 
 
7

 
 
(q)           Except as expressly stated herein or in any written instrument
delivered by Seller to Purchaser in connection herewith, Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby. Purchaser acknowledges and agrees that
all third party generated materials, reports, data and information delivered by
Seller to Purchaser in connection with the transaction contemplated hereby are
provided to Purchaser as a convenience only and that any reliance on or use of
such materials, data or information prepared by third parties by Purchaser shall
be at the sole risk of Purchaser.
 
9.2
Purchaser represents and warrants to Seller that:
 
(a) Purchaser is a limited liability company duly formed and validly existing
under the laws of the State of North Carolina.
 
(b) To Purchaser’s knowledge, the execution and performance of this Agreement by
Purchaser will not conflict with any provision of law applicable to Purchaser,
nor will it result in the breach of any provision of, or constitute a default
under, any agreement or instrument to which Purchaser is a party or by which the
Property is bound.
 
(c) This Agreement and the documents to be delivered by Purchaser at Closing
have been or will be duly executed and delivered by Purchaser.
 
(d) Purchaser has not (i) commenced a voluntary case, or had entered against it
a petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign judicial or
non-judicial proceeding, to hold, administer and/or liquidate all or
substantially all of its property, or (iii) made an assignment for the benefit
of creditors.
 
(e)
 
 
(e) Neither Purchaser nor any person or entity who owns an interest in Purchaser
is a person or entity with whom Seller is restricted from doing business under
the Anti-Terrorism Laws, including without limitation any persons named on the
OFAC’s Specially Designated Nationals and Blocked Persons List.
 
(i) 
 
(f) The representations and warranties of Purchaser set forth in this Section
shall survive Closing for a period of ninety days (90) days. The provisions of
this paragraph shall survive Closing.
 
10.            
RESERVED.
 
11.            
DEFAULT.
 
11.1           By Purchaser. If Purchaser defaults in performing any of its
obligations under this Agreement, and such default continues for fifteen (15)
days after written notice from Seller to Purchaser of such default, then Seller
shall have the right to terminate this Agreement by written notice to Purchaser,
in which event the Title Company shall deliver the Deposit to Seller and Seller
shall retain the Deposit as liquidated damages, the actual damages being
difficult, if not impossible to determine.
 
11.2           By Seller. If Seller defaults in performing any of its
obligations under this Agreement, and such default continues for fifteen (15)
days after written notice from Purchaser to Seller of such default, then
Purchaser shall have the right either to (i) terminate this Agreement by written
notice to Seller and receive from Title Company a return of the Deposit, and
Seller shall reimburse Purchaser an amount equal to the out-of-pocket costs
incurred by Purchaser in connection with the transaction contemplated by this
Agreement (such reimbursement amount not to exceed $20,000.00), whereupon this
Agreement shall become null and void and of no further force or effect, except
for such reimbursement obligation of Seller which shall survive the termination
of this Agreement and otherwise as expressly provided herein; or (ii) seek
specific performance of Seller’s obligation to convey title to the Property
hereunder, provided that any specific performance proceeding shall be commenced
within ninety (90) days after the date the Closing was to have occurred and
shall be diligently prosecuted thereafter; or (iii) waive such default and
proceed to Closing. Notwithstanding the foregoing, if, as a result of any
intentional willful default by Seller, the remedy of specific performance is not
available to Purchaser, then Purchaser shall have the right to pursue all
remedies available at a law or in equity with respect to such intentional or
willful default by Seller. This paragraph shall not limit Purchaser’s rights and
remedies after Closing for a breach of any representation or warranty of Seller
in accordance with Section 9.1 above.
 
 
8

 
 
12.            
MISCELLANEOUS PROVISIONS.
 
12.1             Successors and Assigns. All of the terms, provisions of and
obligations under this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.
Purchaser shall have no right to assign this Agreement without the prior written
consent of Seller; provided, however, that such consent shall not be required
for an assignment to another corporation, partnership or limited liability
company affiliated with Purchaser or its principals. No such assignment shall
relieve Purchaser from liability under this Agreement.
 
12.2              Notices. Whenever any notice, consents, request, instruction,
approvals and other communications provided for herein is requested, such
notice, consents, requests, instructions, approvals and other communications
shall be validly given, made or served if in writing and delivered personally or
by recognized overnight courier, sent via certified mail, sent via e-mail or
postage pre-paid, at the following address:
 
 PURCHASER:
MHP Pursuits LLC
136 Main Street
Pineville, NC 28134
Attn: Adam A. Martin
Email: adam@mhproperties.com
 
 
 WITH COPY TO:
Bass, Dunklin, McCullough & Smith, PLLC
6302 Fairview Road, Suite 580
Charlotte, NC 28210
Attn: Thomas D. Rivers, Esq.
Email: thomas.rivers@bassdunklin.com
 
 
 SELLER:
CSC Warner Robins, LLC
c/o NL-LC
P.O. Box 12226
Richmond, Virginia 23241
Attn: Yogi Singh
Email: yogi@nl-lc.com
 
 
 WITH COPY TO:
Williams Mullen
200 South 10th Street, Suite 1600
Richmond, VA 23219
Attn: Elizabeth Carr, Esq.
Email: ecarr@williamsmullen.com

 
 
9

 
 

            
Any such notice, consents, requests, instructions, approvals and other
communications which shall be served upon either of the parties in the manner
aforesaid shall be deemed sufficiently given for all purposes hereunder (a) at
the time such notices, consents, requests, instructions, approvals and either
communications are hand delivered in person, (b) on the next business day after
being sent via express mail or delivery/courier service guaranteeing overnight
delivery, (c) on the second day after the mailing of such, in accordance with
the preceding portion of this paragraph, or (d) on the day of delivery by
electronic mail with confirmation of receipt.
 
12.3            Real Estate Commissions. Each party hereunder represents and
warrants to the other that it did not consult or deal with any broker or agent,
real estate or otherwise, with regard to this Agreement or the transactions
contemplated hereby other than Capstone Manufactured Housing, who will be
compensated by Seller pursuant to a separate written agreement. Each party
hereto agrees to indemnify and hold harmless the other party from all liability,
expense, loss, cost or damage, including reasonable attorneys’ fees that may
arise by reason of any claim, demand or suit of any other agent or broker
claiming through them arising out of facts constituting a breach of the
foregoing representations and warranties. The provisions of this Section shall
survive Closing or any termination of this Agreement.
 
           12.4           Further Assurances. In addition to the obligations
required to be performed hereunder by the Seller at the Closing, the Seller
agrees to perform such other acts, and to execute, acknowledge, and/or deliver
at or subsequent to the Closing such other instruments, documents and other
materials as the Purchaser may reasonably request in order to effectuate the
consummation of the transaction contemplated herein and to vest title to the
Property in the Purchaser. The provisions of this subsection 12.4 shall survive
Closing.        
 
12.5           Governing Law. Any disputes, actions or claims relating to this
Agreement shall be governed by the laws of the State of Georgia, irrespective of
any conflict of law principals to the contrary. The provisions of this
subsection 12.5 shall survive Closing hereunder.
 
12.6            Exclusive Dealing. During the term of this Agreement, Seller,
shall not, directly or indirectly, through any representative or otherwise,
solicit or entertain offers from, negotiate with or in any manner encourage,
discuss, accept or consider any proposal of any other person relating to the
acquisition of all or any part of the Property.
 
12.7             Entire Agreement. This Agreement sets forth the entire
understanding between the parties; it supersedes all previous agreements and
representations which are deemed merged herein and may not be modified except in
a writing executed by both parties.
 
12.8            Tax-Deferred Exchange. At either party’s request, the other
party shall cooperate to structure the sale of the Property as a tax-deferred
exchange under Section 1031 of the Internal Revenue Code and shall execute any
documents necessary to complete such 1031 exchange transaction, provided that:
(a) the requesting party shall reimburse the other party for all resultant
additional expenses it pays or incurs, (b) the other party shall not be
obligated to take title to any property other than the Property for any period
of time, (c) the other party shall not be obligated to execute any notes or
mortgages or to incur any liabilities as a result of participating in the
exchange, (d) the Closing is not delayed beyond the Closing Date, and (e) the
requesting party shall indemnify, defend and hold harmless the other party
against claims, costs, loss, or liability arising from or related to the
exchange.
 
12.9            Attorneys’ Fees. If litigation is required by either party to
enforce or interpret the terms of this Agreement, the prevailing party of such
action shall, in addition to all other relief granted or awarded by the court,
be awarded costs and reasonable attorneys’ fees, charges and disbursements and
expert witnesses fees and costs incurred by reason of such action or arbitration
and those incurred in preparation thereof at both the trial or arbitration and
appellate levels.

 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
SIGNATURE PAGE TO FOLLOW
 
 


10

 

 
SIGNATURE PAGE TO PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, each party has executed and sealed this Agreement or caused
it to be executed and sealed on its behalf by its duly authorized
representatives, the day and year first above written.
 
 
PURCHASER:
MHP Pursuits LLC,
a North Carolina limited liability company
 
By:            /s/ Michael Anise

Name:                       Michael Anise
Its:            CFO/COO
 
SELLER:
CSC Warner Robins, LLC,
a Georgia limited liability company
 
By:/s/ Yoginder H. Singh

Name:Yoginder H. Singh
Its: Manager

 
 
11

 
 
EXHIBIT A
REAL PROPERTY
 
[mhpc_ex102000.jpg]
 
12

 
 
EXHIBIT B
PERSONAL PROPERTY
 
Site ID
POH Status
Manufacturer
Home Model
VIN
Year
15
Owned
Schult
Omni
47834
1996
20
Owned
Clayton
Spirit
WHC005329GA
1996
203 South Cambridge
Owned
Flintstone
 
F156S142CK6130GA
1985
209 Ridgewood
Owned
Schult
SCHULT
230189
1988
300 Ridgewood
Owned
Waycross
Phoenix
WHGA1819
1986
500 South Cambridge
Owned
Fleetwood
 
GAFLR07A30456W2
1994
603 South Cambridge
Owned
Horton
Country Haven
H155580G
1999
605 South Cambridge
Owned
Horton
 
H79636G
1990
607 South Cambridge
Owned
General
 
GMHGA247944655
1996
609 South Cambridge
Owned
Horton
 
H207796G
1999
610 South Cambridge
Owned
Waycross
Spirit 3
WHC008731GA
1998
LOT 17
Owned
OAKWOOD HOMES CORP
DESTINY
046687AB
1996
17
Owned
Redman
New Moon
3679
1978
115 Ridgewood
Owned
Destiny
 
OW52916
1997
301 Ridgewood
Owned
Fleetwood
SANDPOINTE
F248SC1775GA
1986
304 Ridgewood
Owned
Horton
Summit
H58783G
1988
504 South Cambridge
Owned
Redman
HOMESTEAD
HMST2440GA
1987
600 South Cambridge
Owned
Homestead
 
HMST4282GA
1989
25
Abandoned
Flintstone
 
F248SC1014GA
1985
216 Ridgewood
Abandoned
Horton Homes inc
Summit
H101812G
1993
218 Ridgewood
Abandoned
Crimson Indutries
Crimson
ALWI2612370
1979
101 Ridgwood
Abandoned
Flintstone
EASTWOOD
FS56S142FB1503GA
1985
207 Ridgewood
Abandoned
Horton Homes inc
Summit
H54040G
1986
LOT 23
Abandoned
Fleetwood
WESTFIELD CLASSIC
GAFLJ34B10768SH
1989
102 Waverly Court
Abandoned
American
SILHOUETTE
SG21390
1988
111 Ridgewood
Abandoned
Destiny
Omni
H55210G
1987

 
Item
Brand
Description
Model
Serial Number
Pressure Washer
Ryobi
2800PSI pressure washer
 
0A6062D050115
Computer
Dell
Laptop
Inspiron
93X2B2
Printer
Brother
Brother 3in1 printer
MFC-7860DW
U62702D3N46651
Cell Phone
LG
Office cell phone
LG K8 V
354437082163433l
Chainsaw
Ryobi
16" chainsaw
RY3716
EU16223D020780
Weedeater
Ryobi
 
S430 4 cycle
EU163551D050997
Various hand tools
 
 
 
 
Office furniture
 
 
 
 

 
 
 


13

 

 
EXHIBIT C
 
DUE DILIGENCE ITEMS
 
● Most recent ALTA/NSPS or Land Survey of the site(s) 
● Existing Title Policy for site(s) to include land description 
● Most recent Environmental Phase I report
● Any existing Property Condition Reports for real and personal property
included in the purchase 
● Current Rent Roll 
● Current Ground, Personal and Real Property Leases 
● Other income reports and data
● ●  2017, 2018, and Year-To-Date Profit and Loss Statements and previous two
(2) years Tax Returns 
● Current and Historical Aged Receivables reports owed by Tenants 
● Existing Security Deposits on File 
● Current Property and Capital Budgets 
● 2018 and current Year-To-Date Repair and Maintenance Bills and Utility Bills
including but not limited to electrical, gas, water, sewer, trash, phone, cable,
etc.  
● Current Real Estate Tax bills and previous two (2) years of Real Estate Tax
bills 
● Historical Capital Expenditures Report and current capital projects underway
● Current Service Agreements for vendors servicing the Property (landscaping,
janitorial, security, etc.) 
● Current employment contracts and agreements (on and off-site staff to include
management, maintenance and construction teams, etc.) 
● Personal Property Inventory List included in Purchase
● Current Insurance policy
● Historical Insurance Loss Runs & Claims
● Existing Loan Agreement 
 
 
 

 
 
 
 
14
